Case 1:21-cv-00282-RDA-TCB Document6 Filed 03/17/21 Page 1 of 1 PagelD# 61
| Sitoe trscrposeraerewe rary [Pomc reesec peer

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4

In Case Number 1:21-cv-282 , Case Name Fallen Productions, Inc., et al. v. Doe, et al.
Party Represented by Applicant: Al! Plaintiffs

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

 

 

 

PERSONAL STATEMENT
FULL NAME (no initials, please) Kerry Steven Culpepper
Bar Identification Number 9837 State Hawaii
Firm Name Culpepper IP, LLLC
Firm Phone # 808-464-4047 Direct Dial # 808-464-4047 FAX # 202-204-5181

 

 

 

E-Mail Address kculpepper@culpepperip.com
Office Mailing Address 75-170 Hualalai Road, Suite B204, Kailua Kona, HI 96740

Name(s) of federal court(s) in which I have been admitted HI, CO, Eastern D. of MI, Western D. of TX and Southern D. of Indiana

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of

Evidence is current.

lam amnot ”_ * a full-time employee of the United States of America, and if so, eres ein rom the admission fee.
Lal ghigl—
(Applicant’s Sj nature) Of

I, the undersigned, do certify that | am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant’s personal statement. | affirm thgt his/her personal and professional character and standing are good, and

petition the court to admit the applicant pro hac vice.

  

 

 

Of Vin March 5, 2021
(Signature) (Date)
Timothy B, Hyland 31163

(Typed or Printed Name) (VA Bar Number)

 

Court Use Only: @H

Clerk’s Fee Paid J or Exemption o
The motion for admission is GRANTED or DENIED
d
w pA 3/7 1/2

Guddtosgigud. Alston, Jr. 7 Date
United States District Judge

 

 
